Citation Nr: 0402139	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  His active duty included more than two years of 
service abroad.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO).  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2003.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran further if 
action is required on his part.


REMAND

The Board has reviewed the entire record in this claim and 
finds that a remand is necessary to comply with due process 
requirements and to further develop the evidentiary record.  
First, the Board notes that the veteran was not given 
adequate notification of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, imposed on VA certain 
notification requirements, and eliminated the requirement 
that a claim be well-grounded.  Final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one here.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).




The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the VCAA to mean that claimants must 
be given VCAA notifications as part of the due process 
accorded to claimants.  A valid VCAA notification would 
include VCAA provisions, a specific discussion of what VA 
would do to assist claimants, including notification of what 
evidence the VA would obtain on the claimants' behalf, and 
what the claimants must provide to substantiate their claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO's rating decision giving rise to this appeal was not 
adjudicated in conjunction with VCAA.  Nor was the veteran 
informed of VCAA consistent with VCAA, VA regulations 
implementing VCAA, and applicable Court precedent.    

Second, the Board finds that additional evidentiary 
development is needed with respect to in-service stressors 
alleged to have led to a diagnosis of PTSD in 1998.  More 
specifically, there is adequate evidence in the record as to 
the veteran's accounting about alleged stressors in terms of 
what he purportedly experienced and witnessed in Vietnam; 
however, there is no evidence of corroboration of the 
veteran's accounting, nor any evidence of an attempt to 
corroborate it.  

In this connection, in August 2003, the veteran submitted a 
written statement about in-service stressors, which he 
alleges took place in Vietnam in April, May, August, and 
October 1968.  These dates should be of some assistance to 
the RO in locating unit records that could help verify or 
substantiate his statement.  While this remand order is 
directed to the RO, the veteran is hereby advised that it is 
his responsibility to cooperate with VA's efforts to help him 
develop his claim and to ultimately substantiate his claim 
with necessary evidence, and that the failure to do so may 
result in denial of his claim.  






In light of the foregoing, and to ensure compliance with VCAA 
and to further develop the evidentiary record, this matter is 
REMANDED to the RO for the following:

1.  The RO must ensure that all VCAA 
obligations have been satisfied in accordance 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should attempt to substantiate 
the veteran's accounting of in-service 
PTSD stressors.  In particular, the RO 
should review the veteran's written 
statement submitted in August 2003, as to 
stressors alleged to have occurred in 
Vietnam in April, May, August, and 
October 1968, and contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for any relevant 
information covering these months.  

3.  After completion of the above 
directives and following any other 
development deemed appropriate by the RO, 
the RO should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC), and be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




